DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending with claims 1-11 under examination (see below). 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 5/24/2022 is acknowledged. Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4, the claims each recite “wherein the polyisocyanate composition A consists to an extent of at least 50%/55% by weight of” another component. 
The language “consists to an extent of at least” is indefinite and does not distinctly point out the claimed subject matter, because it is unclear whether 50% or 55% is the highest permissible value (as implied by “consists to an extent of”), or the lowest permissible value (as implied by “at least 50%/55%”) as the emphasized language seems to contradict itself, rendering the scope of the claims unclear. The claims should be amended to clearly point out whether this means an upper or lower limit.  
Claim 3 recites the limitation "the at least one aliphatic isocyanate" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. This claim should depend from claim 2 instead of claim 1 as to overcome this rejection, since claim 2 recites “one or more aliphatic isocyanates” which could be viewed as “the at least one aliphatic isocyanate”. 
Regarding claim 10, the phrase “especially” is interpreted like "such as" - which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention with respect to “especially a polyethylene glycol having a number average molecular weight of 100 to 1000 g/mol”.  See MPEP § 2173.05(d).
Regarding claim 11, the term “the catalytic crosslinking” does not have sufficient antecedent basis. 
There is a crosslinking catalyst B, but there is no step of “catalytic crosslinking” in the claims – and it is unclear whether this claim is intended to point at step (a) of combining the crosslinking catalyst B with the polyisocyanate A, or step (d) of curing the fibrous filler which involves the addition of heat. 
The instantly-claimed material has a longer “pot life” where the resin components can be mixed together and still not react/crosslink (see instant claim 8) – as such, the scope of this is unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spyrou et al. (US 2014/0087613), hereinafter Spyrou, in view of Rukavina (US 2016/0039968).
Regarding claim 1, Spyrou discloses a process for producing a composite material comprising steps of: (a) providing a reactive resin mixture comprising at least one reactive polyisocyanate composition A (par. 0046 – polyisocyanate ‘curing agents’) and at least one crosslinking catalyst B (par. 0046 – “liquid resin component” with groups reactive towards isocyanates); (b) providing a fibrous filler C (par. 0043, 0053-0056); (c) wetting the fibrous filler with the material from process step (a) (par. 0042-0043, 0151); and (d) curing the resin-impregnated fibrous filler to give a profile (cured composite), such that when cured, at least 50% of the free isocyanate groups are crosslinked to form at least uretdione (par. 0091-0092 and 0192 states that no free NCO groups were detectable in the example given, and as such, this is considered to meet this claim limitation, since all of the free isocyanate is gone from the mixture). 
Spyrou does not explicitly disclose that the fibrous filler C has fibers with an aspect ratio of at least 1000. However, the glass material disclosed in par. 0190-0191 would have a small diameter and an indefinite length and as such, the aspect ratio of the fibers would be dependent upon the length of the overall product. Furthermore, Spyrou discusses pultrusion (par. 0032) and cutting the prepregs to an appropriate size (par. 0173). Accordingly, it would have been obvious to one of ordinary skill in the art to have produced a prepreg using a pultrusion step (which creates fibers of an indefinite length) and cutting to a size such that the aspect ratio of the continuous fibers is at least 1000 as is claimed. 
Furthermore, additionally or alternatively to the above, Rukavina discloses a similar process, involving the production of composite material using a polyurethane matrix material (par. 0008-0011) and also including a fibrous filler (Rukavina, par. 0296-0297). Rukavina explains that the fibers are of a diameter of 5-30 microns in a continuous fiber form (par. 0297). Rukavina also discusses that there can be a ceramic nanostructural reinforcement material (par. 0255) with an aspect ratio of 1:1000 (par. 0272-0273), which also can read on the fibrous filler above. 
Spyrou discloses a process of producing a composite material with a prepreg that is storable with a polyurethane mixture already pre-mixed and applied to the fibrous material. Rukavina discloses a similar process to that of Spyrou above in producing a polyurethane material with fibers, but also further specifies a size of the fibers used as to suggest an aspect ratio of a filler material. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Rukavina into the above from Spyrou as to produce a material having a specified size/aspect ratio of fibers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the fibrous filler material is of an aspect ratio of at least 1000 as is claimed.  
Regarding claims 2-3 and 5, Spyrou/Rukavina discloses the subject matter of claim 1, and further discloses the use of aliphatic isocyanates, such as isophorone diisocyanate (Spyrou, par. 0072-0075) as in claim 3, and the diisocyanate material would have a NCO functionality of 2 as in claim 5. 
Regarding claim 4, Spyrou/Rukavina discloses the subject matter of claim 1, and further discloses that the polyisocyanate composition can have oligomeric polyisocyanates (Spyrou, par. 0077, 0090-0092) such as uretdione, isocyanurate, and others as listed in claim 1 above, which are used to produce further structures (par. 0091) as listed in claim 1 above. 
Regarding claim 6, Spyrou/Rukvaina discloses the subject matter of claim 1, and further discloses the use of glass fibers (Spyrou, par. 0053-0056). 
Regarding claim 7, Spyrou/Rukavina discloses the subject matter of claim 1, and further discloses that the ratio of free isocyanate groups to active hydrogen groups in the mixture is 2.1 to 1 which is not at least 2.5 to 1 as required in the claim. However, Spyrou further notes that the reaction mixture is dependent upon the ratio of the mixture (Spyrou, par. 0049) and can be varied over wide ranges as to affect the cross-linking rate of the mixture. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the ratio of the free isocyanate groups to the active hydrogen groups in the mixture is as claimed as to optimize the cross-linking rate of the mixture.  
Furthermore, Rukavina, as part of a process of producing a polyurethane mixture, also suggests using a ratio of 2.5:1 for the free isocyanate to active hydrogen ratio (Rukavina, par. 0177). Accordingly, as an optimization of the ratio of free isocyanate to active hydrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the above ratio is 2.5 to 1 as required the claim.  
Regarding claim 8, Spyrou/Rukavina discloses the subject matter of claim 1, and further discloses that the prepregs are stable for several weeks or months (Spyrou, par. 0141-0142, 0155), and the prepregs are impregnated with a material including both components of the resin (Spyrou, par. 0143-0151), thus demonstrating a pot life at room temperature of at least 5 minutes as required in claim 8. 
Regarding claims 9-10, Spyrou/Rukavina discloses the subject matter of claim 1, and further discloses that the crosslinking catalyst is a metal salt compound as in claim 9 (Spyrou, par. 0128) and also comprises a polyether or poly glycol material (Spyrou, par. 0093, 0098). 
The “crosslinking catalyst B” as in the claims nominally includes the component containing OH/NH/SH (active hydrogen) groups reactive with NCO (Spyrou, par. 0060, 0093, 0098) as in claim 10 as well as the materials referred to specifically as catalysts in the reference (Spyrou, par. 0128) as in claim 9. 
Regarding claim 11, Spyrou/Rukavina discloses the subject matter of claim 1, and further disclsoes that the curing is conducted at 180 C for 5-60 minutes, or for 20 minutes to ensure crosslinking (Spyrou, par. 0084, 0204-0205) where the NCO groups are no longer present. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742